PECK, C. J.
The order and judgment of the court below, setting aside and annulling the judgment of said court, rendered at a previous term thereof, in favor of the appellant, guardian, &c., against said appellees, and taxing her with the costs, is a final judgment, upon which an appeal can be properly taken to this court.
The said order and judgment is reversed, on the authority of the case of McElvain et al. v. William Mudd, Adm'r, decided at this term, declaring the 3d section of the ordinance of the convention of this State, No. 38, passed the 6th day of December, 1867, unconstitutional and void.
*291The cause is remanded to the court below, with directions to set aside and vacate said order and judgment, so rendered by said court, setting aside and annulling the said judgment rendered in favor of said appellant, guardian, &c., as aforesaid.
The appellees will pay the costs of this court and of the court below.